DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 07/13/2022 has been entered.  Claims 15-34 remain pending in the application.  
The previous objections to the specification are withdrawn in light of Applicant's amendment to the specification.
  The previous objections to Claims 15-34 are withdrawn in light of Applicant's amendment to Claims 15, 19 and 27.  
The previous 35 USC 112(a) rejections of Claim 19 are withdrawn in light of Applicant’s amendment to Claim 19.


Claim Objections
Claims 16-17, 19, 22-25 and 27-34 are objected to because of the following informalities:  
Claims 16, 19, 22 and 28, recitation of “the motive exit” would be clearer if rewritten as --the single motive exit--.
Claim 23, line 2, recitation of “housing a sealing disc” would be clearer if rewritten as --housing, and a sealing disc--.
 Claims 25 and 31, line 2, “the bottom” lacks antecedent basis.  This limitation would be clearer if rewritten as --a bottom--.
Claim 27, line 17, recitation of “protrudes” would be clearer if rewritten as  --extends--.
Claim 30, lines 4-5, recitation of “a rib that angle” would be clearer if rewritten as --a rib that angles--.
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
“Any negative limitation or exclusionary proviso must have basis in the original disclosure” (See MPEP 2173.05(i)).  In this case, the originally disclosure does not provide basis for “a single motive exit” (Claims 15 and 27, line 5).  Accordingly, “a single motive exit” is new matter.
“Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”  (See MPEP 2173.05(i)). 

	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15-26 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 15, lines 12-13, recitation of “the entire exterior surface of the fletch” lacks antecedent basis.  This limitation would be clearer if rewritten as --an entire exterior surface of the fletch--.
Claim 15, line 14, recitation of “the fletch-partition” is not clear in context.  It is unclear how the fletch can “extend[s]” from the fletch-partition when the fletch is part of the fletch-portion?  An element cannot extend from itself.  This limitation would be clearer if rewritten as --partition--.
Claim 15, line 15, recitation of “the motive entrance” is not clear in context.  The two flow paths separate at the motive entrance (232, see Figure 6).  This limitation would be clearer if rewritten as --a second end of the fletch--.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 20-21 and 26 are rejected under 35 U.S.C. 102(a1) as anticipated by Mocarski US 3,845,904, or in the alternative, under 35 U.S.C. 103 as obvious over Balsdon et al. US . 9,605,625. 


    PNG
    media_image1.png
    640
    872
    media_image1.png
    Greyscale
With respect to Claim 15, Mocarski discloses a device 10 for producing a vacuum using the Venturi effect, comprising: a housing 11 defining a suction chamber (inside 11 adjacent 12, hereafter 12, see insert one, below), defining a motive passageway (inside 16) which terminates with a tapering portion 14 most proximate the suction chamber 12 that convergingly tapers (see Figure 1) internally from a motive entrance (inlet of 13) to a single motive exit (left of side of 14, see insert one, on right), the single motive exit being in fluid communication (see Figure 1) with the suction chamber 12, and defining a discharge passageway 24 having a discharge entrance (right side of 24 in Figure 1, see insert one, above) in fluid communication with the suction chamber 12 and divergingly tapering (passage 24 is diverging away from 12, see Figure 1 compared to Figure 2, 24b is wider than the entrance) as it extends away from the suction chamber 12; and a fletch-partition unit (see insert two, below) disposed in the motive passageway (inside 16) with a partition (see insert two, below) that divides the motive passageway (inside 16) upstream of the tapering portion 14 into two flow paths (flow paths adjacent left and right side of partition, see Figure 1) along opposing second sides (left and right side of partition, see Figrue1) of the partition (see insert two below) and a fletch disposed in the tapering 
    PNG
    media_image2.png
    535
    529
    media_image2.png
    Greyscale
portion (see insert two, below); wherein the fletch is centered within the tapering portion 14 (see insert two, on right) with clearance around the entire exterior surface of the fletch (see insert two and Figure 1) within the motive passageway (inside 16) and divergingly tapers toward the suction chamber as it extends from the [fletch-]partition (see 112(b) interpretation, above, and see insert two); wherein the two flow paths (flow paths adjacent left and right side of partition, see Figure 1) merge together at [the motive entrance] --a second end of the fletch-- (see insert two and 112(b) rejection above) where the fletch begins to divergingly taper (see insert two, above) toward the suction chamber 12, thereby providing a circumferentially continuous flow of fluid around the fletch (see Figure 1).
	With respect to the limitations directed towards a partition that divides the motive passageway upstream of the tapering portion into two flow paths along opposing second sides of the partition; Balsdon et al. disclosing a venturi pump (title) specifically teach a partition 56/54 (see Figure 7) that divides the motive passageway (inside 38) upstream of the tapering portion (60 to 62, see Figure 5) into two flow paths along opposing second sides (see top 66, left and right sides in Figure 7, portrait view) of the partition 56/54.  Balsdon et al. teach the partition advantageously increased the flow rate (Column 4, lines 64-67).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the partition taught by Balsdon et al., in the pump disclosed by Mocarski, to have advantageously increased the flow rate.  This simple modification is only adding the fins 54 of Balsdon et al. to the partition disclosed by Mocarski.

With respect to Claim 16, as it depends form Claim 15, Mocarski discloses wherein the fletch (see insert two, above) has a first end 15 proximate or at the motive exit (see insert one and two, above) that has an exterior shape matching (“forming part of a pair or set”, merriam-webster.com) the interior shape (shape inside 14) of the tapering portion (14, see insert two).

With respect to Claim 20, as it depends from Claim 15, Mocarski discloses from an end view (right end of the Figure 1), the partition (see insert two, above) is oriented to divide the motive passageway (inside 16) into two vertical flow paths or two horizontal flow paths (flow paths adjacent left and right side of partition, see Figure 1).  And, Balsdon et al. teach from an end view (from 68 in Figure 7), the partition 56/54 is oriented to divide the motive passageway (inside 38) into two vertical flow paths or two horizontal flow paths (see top 66, left and right sides in Figure 7, portrait view).

With respect to Claim 21, as it depends from Claim 15, Mocarski discloses the motive passageway (inside 16) and the discharge passageway 24 each protrude into the suction chamber (see insert one, above) as a spout (portion of 16 not in contact with 11 in Figure 1; spout “a pipe or conductor through which a liquid is discharged or conveyed in a stream”, merriam-webster.com; both 24a and 16 are protruding into the suction chamber).

With respect to Claim 26, as it depends from Claim 15, although Mocarski discloses most of the limitations of the claim, including the fletch-partition unit (see insert two, above) is part of the housing 11 (see Figure 1); Mocarski and Balsdon et al. are silent on the fletch-partition unit is integrally molded as part of the housing.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the fletch-partition unit is integrally molded as part of the housing because it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 


Claims 17-19 are rejected under 35 U.S.C. 103 as obvious over Mocarski, in view of Balsdon et al. (both mentioned previously), in further view of Graichen et al. US 10,151,283. 

With respect to Claim 17, as it depends from Claim 16, although the combination of prior art discloses most of the limitations of the claim, including Mocarski’s disclosure of a tapering portion (see insert two, above) and Balsdon et al. teaching of a partition (66, top and bottom in Figure 7, portrait view) having sidewalls 56/54; both Mocarski and Balsdon et al. are silent on the interior shape of the tapering portion is rectangular in cross-section.  Graichen et al. disclosing an evacuator (see title) specifically teach the interior shape of the tapering portion (93 see Figure 4) is rectangular (“polygonal”, Column 4, lines 55-60) in cross-section.  Graichen et al. teach the rectangular shape advantageously increased efficiency by reducing the amount of motive fluid required (Column 7, lines 7-15).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the rectangle shape taught by Graichen et al., in the pump disclosed by Mocarski, to have advantageously increased efficiency by reducing the amount of motive fluid required.

With respect to Claim 18, as it depends from Claim 15, although the combination of prior art disclose most of the limitations of the claim, including Mocarski’s disclosure of a tapering portion (see insert two, above) and Balsdon et al. teaching of a partition (66, top and bottom in Figure 7, portrait view) having sidewalls 56/54, both Mocarski and Balsdon et al. are silent on the fletch is a quadrilateral frustum.  Graichen et al. disclosing an evacuator (see title) specifically teach a fletch 82’ is a quadrilateral frustum (see 112” in Figure 7).  Graichen et al. teach the quadrilateral frustum shape advantageously optimized the suction flow rate and vacuum (Column 7, lines 60-64).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a quadrilateral frustum as taught by Graichen et al., in the pump disclosed by Mocarski, to have advantageously optimized the suction flow rate and vacuum.

With respect to Claim 19, as it depends from Claim 18, although the combination of prior art disclose most of the limitations of the claim, including Mocarski’s disclosure of a fletch (see insert two, above) defines a first width (diameter of partition) at the partition (see insert two) and a second width (diameter of center section of fletch, see insert two) proximate or at the motive exit (see single motive exit in insert one, above) and Balsdon et al. teaching of a partition (66, top and bottom in Figure 7, portrait view) having sidewalls 56/54; both Mocarski and Balsdon et al. are silent on the second width is 1.5 times to 10 times larger than the first width, and the fletch has a constant height along a length thereof.  However, Graichen et al. disclose the dimensions of the fletch 82’ are result effective variables that alter the suction flow rate and vacuum (Column 7, lines 27-64).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a second width 1.5 to 10 times the first width and a constant height, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
This simple modification is only changing the dimensions of the fletch disclosed by Mocarski, by using a second width 1.5 to 10 times the first width and a constant height.  This modification involves merely changing the size of the existing components.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Also where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).


Claim 22 is rejected under 35 U.S.C. 103 as obvious over Mocarski, in view of Balsdon et al. (both mentioned previously), in further view of Fletcher et al. US Pub. 2016/0265557, (hereafter Fletcher’557).

With respect to Claim 22, as it depends from Claim 21, although Mocarski discloses most of the limitations of the claim, including the exterior surface of the spout (outside surface of portion 16 not in contact with 11 in Figure 1) of the motive passageway (inside 16) extends toward a motive exit (see single motive exit in insert two, above), both Mocarski and Balsdon et al. are silent on the exterior surface of the spout converges.  Fletcher’557 disclosing a vacuum device using a venturi (title), specifically teach an exterior surface 172 of a spout 170 of a motive passageway 109 converges (see Figure 4) toward a motive exit 136.  Fletcher’557 teach the exterior surface of the spout converging advantageously minimized disturbance and interference in the flow (Paragraph 0034, lines 21-24).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the exterior surface of the spout converging as taught by Fletcher’557, in the pump disclosed by Mocarski, to have minimized disturbance and interference in the flow. 


Claims 23-25 are rejected under 35 U.S.C. 103 as obvious over Mocarski, in view of Balsdon et al. (both mentioned previously), in further view of Fletcher et al. US Pub. 2015/0354600 (hereafter Fletcher’600).

With respect to Claim 23, as it depends from Claim 15, although Mocarski discloses most of the limitations of the claim, including a suction chamber (see insert one, above), both Mocarski and Balsdon et al. are silent on the suction chamber defines a check valve housing, and a sealing disc translatable between an open position and a closed position based solely on pressure differentials.  Fletcher’600 disclosing a venturi device, specifically teach the suction chamber 110A defines a check valve housing 120A, and a sealing disc (111a) translatable between an open position (see 111c in Figure 2) and a closed position (see 111a in Figure 2) based solely on pressure differentials (Paragraph 0032, lines 9-11, see Figure 2).  Fletcher’600 teach the check valve advantageously prevented fluid from back flowing (Paragraph 0032, lines 9-11).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the check valve housing as taught by Fletcher’600, in the pump disclosed by Mocarski, to have advantageously prevented fluid from back flowing.  This simple modification is only mounting Fletcher’600’s check valve housing 120A and disc (111a) on to Mocarski’s “second fluid source” (see bolts in Figure 1).

With respect to Claim 24, as it depends from Claim 23, Fletcher’600 further teach the open position (see 111c in Figure 2) is defined by fingers (not labeled but 
    PNG
    media_image3.png
    593
    465
    media_image3.png
    Greyscale
clearly seen in Figure 2, see insert three, on right) protruding from positions proximate the motive passageway 104 and the discharge passageway 146 toward a suction passageway 154 or by an insert comprising an outer support seatable in the suction chamber and an inner annular ring spaced radially inward from the outer support by a rib that angle axially toward a central longitudinal axis of the suction chamber to position an upper surface of the inner annular ring a distance axially beyond an upper surface of the outer support.
It is noted, the limitations directed towards the insert are written in the alternative and not required by the claim.

With respect to Claim 25, as it depends from Claim 24, Mocarski discloses a cap (top of 11 in Figure 1, portrait view) sealingly fitted to the suction chamber (inside 11, see insert one, above) to define a bottom thereof opposite the suction passageway (see “the second fluid” in Figure 1; after the combination of Fletcher’600, the suction passageway 154 is analogous to the Mocarski, “second fluid” source). 
Also, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.


Allowable Subject Matter
Claim 27 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(a), set forth in this Office action.
Claims 28-34 would be allowable if rewritten to overcome the objections and rejection(s) under 35 U.S.C. 112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 27, the prior art of record does not disclose or make obvious a device for producing a vacuum using the Venturi effect, comprising: a first housing defining a suction chamber, defining a motive passageway which includes a tapering portion most proximate the suction chamber that convergingly tapers from a motive entrance to a motive exit into the suction chamber, the motive exit being in fluid communication with the suction chamber, and defining a discharge passageway having a discharge entrance in fluid communication with the suction chamber and divergingly tapering as it extends away from the suction chamber; and a fletch having a first solid body section positioned centrally within the motive passageway without connection to a wall of the tapering portion, and defining a first end at or proximate the motive exit, thereby providing a circumferentially continuous flow of fluid around the fletch, a second housing having an airtight seal with the first housing to define a portion of the suction chamber and a suction passageway; but more specifically, 
a second solid body section extending from the first solid body section perpendicular thereto and through a motive passageway wall upstream of the tapering portion; wherein an end of the second solid body section that extends through the motive passageway wall is mated to the second housing.
	
The closest art of record is Fletcher et al. US Pub. 2016/0061160 (hereafter Fletcher’160), who teach a first solid body section 87 (see Figure 9) and a second solid body section 84 extending from the first solid body section 87 perpendicular thereto (see Figure 9) and through a motive passageway wall 90 upstream of the tapering portion 92 (see Figure 8), however, Fletcher’160 does not disclose of make obvious the second solid body section that extends through the motive passageway wall is mated to the second housing (see Fletcher’160’s Figure 12).  To modify Fletcher’160 such that second solid body section that extends through the motive passageway wall is mated to the second housing, would alter the operation of Fletcher’160 and be based on hindsight reasoning.
With respect to Claims 28-34, their pendency on Claim 27 make them allowable.


Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive.

Applicant’s arguments, see Remarks, Page 7, lines 18-24, with respect to Claims 15-18, 20 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see Remarks, Page 8, lines 1-6, with respect to Claims 27 and 32-34 have been fully considered and are persuasive.  The previous art rejections of Claims 27-34 have been withdrawn. 
It is noted, that Claim 19 does not contain the subject matter mentioned in the arguments; however the argument with respect to Claim 19 is moot in view of the new grounds for rejection.

Applicant’s arguments, see Remarks, Page 8, lines 7-13, with respect to Claims 15 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the argument, namely, Flectcher’600 does not disclose a fletch.  In the instant rejections above, Flectcher’600 is not relied upon teach a fletch; but rather is used teach the obviousness of a check valve in a venturi device.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
08/24/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746